DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is a response to an application filed 12/07/2018, wherein Claims 1-13 are pending and ready for examination.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, found at http:/www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax, which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been submitted with the instant office action.

Priority
The instant application, filed 12/07/2018, claims foreign priority to CN 201810456424.7, filed 05/14/2018.

Specification
Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.
The specification is objected due to the following informalities: 
In paragraph 28 of the disclosure, “the value of the first storage region 1 is all 1s” should read “the value of the first storage region 11 is all 1s”. Appropriate correction is requested.

Drawings
The submitted drawings, filed 12/07/2018, are acceptable for the examination purpose.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 13 is rejected under 35 U.S.C. 112(d)  as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 13 claims a security chip comprising the chip fingerprint management device according to Claim 1. Thus, Claim 13 is dependent on Claim 1.  Although dependent Claim 13 makes reference to preceding Claim 1, Claim 13 does not define a further limitation of the subject matter recited in Claim 1 (i.e., the claimed chip fingerprint management device).  A dependent claim must be rejected under 35 U.S.C. § 112(d) if it fails to add a limitation to the claim upon which it depends. MPEP § 608.01(n) III. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner’s note: text in bold correspond to the cited prior art reference, ad verbatim. Comments in brackets { } include the Examiner’s mapping of the claimed feature to the cited reference, and observations thereof. 
Claims 1, 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,521,618 (Zhang) in view of U.S. PGPub No. 2016/0330023 (Tanamoto).
Referring to independent Claim 1
Regarding Claim 1, Zhang teaches a chip fingerprint management device, comprising:
a one-time programmable (OTP) memory comprising a first storage region, the first storage region being readable by hardware and access restricted by software (In light of the disclosure, the Examiner interprets "access restricted by software" as to restrict the access by software, i.e. the first storage region is unwritable by software and would not return stored data when accessed by a software read operation. Specification ¶ 20. Zhang discloses software is not able to access the write-only register of the OTP memory controller {i.e. access restricted by software}. [col. 3, 28-30]. The OTP memory module... includes a root key programming interface register 220, device-level root key register 222, and root key ECC register 224... these registers {i.e. first storage region} are write-only registers and may not be accessed by read operations. [col. 6, 19-23]. Key selection {i.e. of the first storage region} is enabled through a multiplexing circuit 242 that is controlled by a configuration register 244 {i.e. first storage region being readable by hardware}. The inputs of the multiplexing circuit are coupled to or receive keys from the root key programming interface register 220, a key register of the security module, and a root key load register 248 of the security module. [col. 6, 54-59].).
Zhang does not explicitly teach the following feature that Tanamoto teaches:
an OTP controller configured to generate a chip fingerprint based on a random number, and program the generated chip fingerprint into the first storage region in the OTP memory (Tanamoto discloses a “chip fingerprint”. [¶ 4]. [A]n ID generating device {i.e. OTP controller} includes a random number generator, a storage, and a generator... The generator is configured to generate identification information using the random numbers stored in the storage. [¶ 34]. FIG. 2 is a circuit diagram of… a register 14 {i.e. first storage region} that is used at the time of generating an ID from the random numbers output by the XOR gate 13. Herein, the register 14 is an example of a storage. [¶ 40]. In FIG. 17 is illustrated... the ID generating system... As illustrated in FIG. 17, the electronic device includes a memory 101, a CPU 102, an input controller 103, a PUF (Physically Unclonable function) circuit 104, a security/authentication circuit 105, and an output controller 106. [¶ 81].).
Zhang and Tanamoto are from a similar field of technology. Prior to the instant application’s effective filing date, there was a demand for achieving sophistication of the ID function in portable devices. [Tanamoto; ¶ 3].
Therefore, prior to the instant application’s effective filing date, it would have been obvious to use the ID generating techniques of Tanamoto in the one-time programmable (OTP) memory controller of Zhang in order to avoid an overhead of the circuit area.
Referring to Claim 2
Regarding Claim 2, the combination of Zhang and Tanamoto teaches the device of Claim 1.
The previous combination further teaches:
wherein the first storage region is unwritable by software, and configured to not return stored data directly when accessed by software read operation (In light of the disclosure, the Examiner interprets this feature limitation as to restrict the access by software, i.e. the first storage region is unwritable by software and would not return stored data when accessed by a software read operation. Specification ¶ 20.  Zhang discloses programming interfaces and sections of the OTP memory can be configured as write-only to prevent contents of these entities from being accessed (e.g., by firmware or via programming interfaces). [col. 5, 26-30].).
Referring to Claim 12
Regarding Claim 12, the combination of Zhang and Tanamoto teaches the device of Claim 1.
The previous combination further teaches:
wherein the OTP controller is configured to read the chip fingerprint from and program the chip fingerprint into the first storage region through a hardware interface of the OTP memory (Zhang discloses control and status registers may be configured for read/write access {i.e. read from and program into the first storage region through a hardware interface of the OTP memory; FIG. 2}. Alternately, programming interfaces and sections of the OTP memory can be configured as write-only to prevent contents of these entities from being accessed... [col. 5, 21-30].).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,521,618 (Zhang) in view of U.S. PGPub No. 2016/0330023 (Tanamoto) and further in view of U.S. 2011/0296119 (Zhao).
Referring to Claim 3
Regarding Claim 3, the combination of Zhang and Tanamoto teaches the device of Claim 1
explicitly teach the following feature limitation that Zhao teaches:
wherein the first storage region is further configured to, when accessed by software read operation, return a value indicating whether the first storage region has been written or not (Zhao discloses a reading operation to the storage card through a storage card driver, and returns a result indicating whether the storage card stores the corresponding data therein. [¶ 35].).
Zhang, Tanamoto and Zhao are from a similar field of technology. Prior to the instant application’s effective filing date, efficient methods and systems for efficiently processing data in a non-uniform memory access (NUMA) computing system [where] desired. [Zhao; ¶ 10].
Therefore, prior to the instant application’s effective filing date, it would have been obvious to use the methods for efficiently processing data of Zhao in the one-time programmable (OTP) memory controller of Zhang.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,521,618 (Zhang) in view of U.S. PGPub No. 2016/0330023 (Tanamoto) and further in view of U.S. PGPub No. 2017/0269904 (Takaya).
Referring to Claim 4
Regarding Claim 4, the combination of Zhang and Tanamoto teaches the device of Claim 1
Tanamoto further teaches:
generate the chip fingerprint based on the random number (Tanamoto discloses a “chip fingerprint”. [¶ 4]. [A]n ID generating device {i.e. OTP controller} includes a random number generator... The generator is configured to generate identification information using the random numbers stored in the storage. [¶ 34].)
The previous combination does not explicitly teach the following feature limitation that Takaya teaches:
determine whether a value of the random number is all 0s or all 1s (Takaya discloses when all of the values... that constitute the random number are 0, the control signal TUNE1 is set to 1. [¶ 128]. Also... when all of the values... that constitute the random number are 1, the control signal TUNE0 is set to 1. [¶ 130].); and 
[[generate the chip fingerprint based on]] the random number in a case where the value of the random number is neither all 0s nor all 1s (Takaya discloses Qn, Q(n−1), Q(n−2), and Q(n−3) that constitute the random number... [¶ 128]... when the values Qn, Q(n−1), Q(n−2), and Q(n−3) are not all 0 and are not all 1… the duty ratio R_duty of the oscillation signal at that time is maintained as it is {i.e. to generate the random number, ¶ 41}... [¶ 133].).
Zhang, Tanamoto and Takaya are from a similar field of technology. Prior to the instant application’s effective filing date, security of an IC chip [was] valued. [Takaya; ¶ 3].
Therefore, prior to the instant application’s effective filing date, it would have been obvious to use the random number generator of Takaya in the one-time programmable (OTP) memory controller of Zhang in order to protect information from malicious attackers.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,521,618 (Zhang) in view of U.S. PGPub No. 2016/0330023 (Tanamoto) and further in view of U.S. PGPub No. 2006/0044893 (Louie).
Referring to 5
Regarding Claim 5, the combination of Zhang and Tanamoto teaches the device of Claim 1
The previous combination does not explicitly teach the following feature limitation that Louie teaches:
wherein the first storage region comprises a plurality of storage subregions, each of which is configured to store one chip fingerprint (Louie discloses memory arrays {i.e. first storage region} that are typically broken down into memory subsets referred to as memory blocks {i.e. plurality of storage subregions}... so that the memory device user can program data into these blocks for permanent storage {i.e. configured to store one chip fingerprint}. [¶ 23].), and 
the OTP controller is further configured to: 
specify a storage subregion (Louie discloses memory blocks may be designated as one time programmable (OTP) blocks... [¶ 23].); 
programming OTP memory blocks without using a lock bit. This method uses a verify operation to determine if any of the OTP block has been programmed {i.e. determine whether the specified storage subregion has been written or not}... substantially similar to an erase verify operation. Since an erased memory block is all logical ones {i.e. according to an unwritten state value}, the verify operation looks for a logical zero {i.e. a read value of the storage subregion} to determine that data has been written to the OTP area. FIG. 2; [¶ 24].); and 
in a case where the storage subregion has not been written, generate the chip fingerprint based on the random number, and program the generated chip fingerprint into the storage subregion (Louie discloses a verify operation to determine if any of the OTP block has been programmed... substantially similar to an erase verify operation. When it is desired to write data to the OTP area, a verify operation is performed on the entire OTP block 201... If the OTP block is erased 203 {i.e. in a case where the storage subregion has not been written}, data can be written to the area 207 {i.e. program the generated chip fingerprint into the storage subregion}. [FIG. 2; ¶ 25].).
Zhang, Tanamoto and Louie are from a similar field of technology. Prior to the instant application’s effective filing date, there was a need in the art for a flash memory that has one time programmable memory that does not require additional lock circuitry. [Louie; ¶ 6].
Therefore, prior to the instant application’s effective filing date, it would have been obvious to use the non-volatile one time programmable memory of Louie with the one-time programmable (OTP) memory controller of Zhang in order to avoid [taking] up valuable real estate on the memory die that can be used for the main memory array… [resulting] in an additional cost to the chip manufacturer.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,521,618 (Zhang) in view of U.S. PGPub No. 2016/0330023 (Tanamoto) and further in view of U.S. PGPub No. 2006/0044893 (Louie) and of U.S. Patent No. 9,640,278 (Xi).
Referring to Claim 6
Regarding Claim 6, the combination of Zhang, Tanamoto and Louie teaches the device of Claim 5. 
The previous combination does not explicitly teach the following feature limitation that Xi teaches:
after programing the generated chip fingerprint into the storage subregion, read the chip fingerprint (Xi discloses [a]fter the delay value(s) {i.e. chip fingerprint} has(have) been written to the OTP memory {i.e. storage subregion}... the trimming state machine 118 reads the OTP memory... [col. 9, 62-65].); 
compare the read chip fingerprint with the generated chip fingerprint just programmed (Xi discloses the trimming state machine 118 reads the OTP memory and compares the retrieved value(s) to the value(s) written... [col. 9, 62-66].); and 
determine that the chip fingerprint generation fails in a case where the read chip fingerprint is inconsistent with the generated chip fingerprint (Xi discloses [w]hen the retrieved delay value(s) and the written delay value(s) do not match {i.e. inconsistent}, the trimming state machine 118... sets the indication... to inform... that the device under test has failed {i.e. determine that the chip fingerprint generation fails}... [col. 10, 5-10].).
Zhang, Tanamoto, Louie and Xi are from a similar field of technology. Prior to the instant application’s effective filing date, it was desirable to implement a design for testability (DFT)... [Xi; col. 1, 23-25].
Therefore, prior to the instant application’s effective filing date, it would have been obvious to use the testing techniques of Xi in the one-time programmable (OTP) memory controller of Zhang in order to comply with design for testability (DFT) criteria.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,521,618 (Zhang) in view of U.S. PGPub No. 2016/0330023 (Tanamoto) and further in view of U.S. PGPub No. 2012/0206971 (Chi).
Referring to Claim 7
Regarding Claim 7, the combination of Zhang and Tanamoto teaches the device of Claim 1
The previous combination does not explicitly teach the following feature limitation that Chi teaches:
wherein the first storage region comprises a plurality of storage subregions (Chi discloses a plurality of one-time programmable (OTP) memory units {i.e. subregions} (100, 200 and 300)… [¶ 24].), each of which is configured to store one chip fingerprint, and 
the OTP controller is further configured to: 
specify a storage subregion to read the chip fingerprint (Chi discloses while reading from the programmable memory device 20, the search unit 24 will search for the last programmed OTP memory unit for preparation of reading data. During reading, the address-assigning unit 242 provides a start address, for example address 0x0000, for the memory array 22 {i.e. storage subregion}. [¶ 34].); 
determine whether the specified storage subregion has been written with the chip fingerprint according to an unwritten state value and a read value of the storage subregion (Chi discloses checking unit 244 check(s) the bit length of data, if any, written in the OTP memory unit... corresponding to the address 0x0000... checking unit 244 checks the data stored in the mark field 110 {i.e. determine whether specified subregion has been written according to a read value} of the OTP memory unit 100. If the mark field 110 stores bit "0" {i.e. unwritten state value}, it indicates that no OTP memory unit of the memory array 22 has been written with data... [¶ 34].); and 
abort the reading of the chip fingerprint in a case where the storage subregion has not been written with the chip fingerprint (Chi discloses [i]f the mark field 110 stores bit "0", it indicates that no OTP memory unit of the memory array 22 has been written with data, and the reading operation is terminated. [¶ 34].).
Zhang, Tanamoto and Chi are from a similar field of technology. Prior to the instant application’s effective filing date, there was a need for a programmable memory device comprising a plurality of one-time programmable memory units that is not prone to wasting storage space. [Chi; ¶¶ 9-10].
Therefore, prior to the instant application’s effective filing date, it would have been obvious to use the one-time programmable (OTP) memory units of Chi in the one-time programmable (OTP) memory controller of Zhang in order to avoid wasting storage space.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,521,618 (Zhang) in view of U.S. PGPub No. 2016/0330023 (Tanamoto) and further in view of U.S. PGPub No. 2014/0281686 (Ware).
Referring to Claim 8
Regarding Claim 8, the combination of Zhang and Tanamoto teaches the device of Claim 1
The previous combination does not explicitly teach the following feature limitation that Ware teaches:
read the chip fingerprint in the first storage region multiple times (Ware discloses multiple read operations... [¶ 56].); 
determine whether the read chip fingerprint is consistent for consecutive read operations (The Examiner interprets the term "consistent" as "reliable". See AHdictionary.com and OneLook.com. Ware discloses an error that occurs... in two or more consecutive read operations... [¶ 54].); and 
determine that the reading of the chip fingerprint fails in a case where consecutive read operations return inconsistent chip fingerprint values (Ware discloses [i]f host device 202 detects the same error (e.g., the error occurs again) in the additional read operation, then host device 202 may determine that the error is a repeating error type {i.e. fails}. [¶ 55].).
Zhang, Tanamoto and Ware are from a similar field of technology. Prior to the instant application’s effective filing date, there was a need for error detection and correction capability. [Ware; ¶ 1].
Therefore, prior to the instant application’s effective filing date, it would have been obvious to use the cooperative memory error detection of Ware in the one-time programmable (OTP) detect and correct errors that may occur in the stored information.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,521,618 (Zhang) in view of U.S. PGPub No. 2016/0330023 (Tanamoto) and further in view of U.S. PGPub No. 2015/0162100 (Motwani).
Referring to Claim 9
Regarding Claim 9, the combination of Zhang and Tanamoto teaches the device of Claim 1
The previous combination does not explicitly teach the following feature limitation that Motwani teaches:
determine whether a value of the read chip fingerprint is all 0s or all 1s (Motwani discloses bits being read as all-zeros or all-ones. [¶ 19].); and 
determine that the reading of the chip fingerprint fails in a case where the value of the read chip fingerprint is all 0s or all 1s (Motwani discloses if k bits are read-out of a die and if they are all-zeros or all-ones, this already indicates that that die is highly probable to have gone bad {i.e. reading fails}... [¶ 19].).
Zhang, Tanamoto and Motwani are from a similar field of technology. Prior to the instant application’s effective filing date, it was desirable that a bad die… be identified in the first attempt and with a very high probability... [Motwani; ¶ 14].
Therefore, prior to the instant application’s effective filing date, it would have been obvious to use the technique for locating faulty die taught by Motwani in the one-time programmable (OTP) memory controller of Zhang in order to avoid having to perform an exhaustive search.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,521,618 (Zhang) in view of U.S. PGPub No. 2016/0330023 (Tanamoto) and further in view of U.S. PGPub No. 2019/0036706 (Detert).
Referring to Claim 10
Regarding Claim 10, the combination of Zhang and Tanamoto teaches the device of Claim 1
explicitly teach the following feature limitation that Detert teaches:
a random number generator configured to generate the random number and output the generated random number to the OTP controller (Detert discloses a true random number generator 6 (herein referred to simply as the “random number generator”) is able to deliver a true random number to the OTP NV memory controller 7. [¶ 68]. The OTP NV memory controller 7 handles reading and writing (or “programming”) of fuses 13 in the fuse ROM 3, requesting random numbers from the true random number generator 6... [¶ 69].).
Zhang, Tanamoto and Detert are from a similar field of technology. Prior to the instant application’s effective filing date, [c]ounterfeiting [was] becoming an increasing problem in the semiconductor industry and original equipment manufacturers. [Detert; ¶ 2].
Therefore, prior to the instant application’s effective filing date, it would have been obvious to use the anti-counterfeiting capabilities of Detert in the one-time programmable (OTP) memory controller of Zhang in order to identify a valid integrated chip.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,521,618 (Zhang) in view of U.S. PGPub No. 2016/0330023 (Tanamoto) and further in view of U.S. PGPub No. 2018/0184290 (Luo).
Referring to Claim 11
Regarding Claim 11, the combination of Zhang and Tanamoto teaches the device of Claim 1
The previous combination does not explicitly teach the following feature limitation that Luo teaches:
wherein the OTP memory further comprises a second storage region, the second storage region being readable by software and configured to store public information of the chip (Luo discloses [s]hared {i.e. readable by software} and public content, such as shared public content 210 of FIG. 2, may be saved into read-only OTP registers {i.e. OPT memory comprises a second storage region}... The first certificate (212 of FIG. 2) may claim a unique chip ID and the chip's public key {i.e. each are public information of the chip}. [¶ 66].).
 new security challenges as the points of access for malicious software and those seeking private information increases... [Luo; ¶ 3].
Therefore, prior to the instant application’s effective filing date, it would have been obvious to use the secure communication and authentication protocol of Luo with the one-time programmable (OTP) memory controller of Zhang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
US 20190147967 (Tuyls; Pim Theo et al.) - A programming device (110) arranged to obtain and store a random bit string in a memory device (100), the memory device (100) comprising multiple one-time programmable memory cells (122), a memory cell having a programmed state and a not-programmed state, the memory cell being one-time programmable by changing the state from the not-programmed state to the programmed state through application of an electric programming energy to the memory cell.
US 20170344407 A1 (Jeon; Sang-Hoon et al.) – An authentication agent 114 may generate a digital fingerprint in response to a random number.
US 20180277198 (Tseng; Po-Hao et al.) - A semiconductor device with physically unclonable function (PUF).
US 20190171391 (Dubeyko; Viacheslav et al.) - Zeroed data may be returned for read commands in the null mode for addresses that are not indicated as storing persistent data and that have not been written to since a last power-up of MD 106.
US 20170228164 (Jayasena; Nuwan S. et al.) - A processing unit executing an instruction, the instruction identifying an address corresponding to a data location; determining whether a memory device stores data corresponding to the address; and returning a response that indicates 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W CRUZ-FRANQUI whose telephone number is (313)446-6571.  The examiner can normally be reached on M-F 5:30-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571)272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD W CRUZ-FRANQUI/Examiner, Art Unit 2498                                                                                                                                                                                                        

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498